Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 1of13

United States District Court
for the Southern District of Georgia
Brunswick Division
UNITED STATES OF AMERICA,
Vv. CR 217-020-2
ROBERT IRA ANDERSON,
Defendant.
ORDER
Before the Court is Defendant Robert Anderson’s motion for
compassionate release pursuant to 18 U.S.C. 3582(c)(1)(A), as
amended by the First Step Act. Dkt. Nos. 425, 429. For the
reasons below, Anderson's motion is DENIED.
BACKGROUND
On September 21, 2018, Anderson was sentenced to a total
term of 120 months’ imprisonment after pleading guilty to one
count of maintaining a drug-involved premises, in violation of
21 U.S.C. §§ 856(a)(1), (b), and possessing a firearm in.
‘furtherance of a drug-trafficking crime, in violation of 18
U.S.C. § 924(c) (1) (A) (i). Dkt. No. 364. Anderson directly
appealed, arguing that the Court erred in calculating his
guideline range and that counsel provided ineffective assistance
at sentencing. Dkt. No. 367. The Court of Appeals affirmed
Anderson’s sentence on May 22, 2020. Dkt. No. 420. Anderson

then filed the instant motion for compassionate release.
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 2 of 13

According to the Bureau of Prisons (“BOP”) website,
Anderson is being housed at FCI Estill in Estill, South
Carolina, and has a release date of December 11, 2025.

LEGAL AUTHORITY

Compassionate release is governed by 18 U.S.C.
§ 3582(c) (1) (A), as amended by the First Step Act on December
21, 2018. That statute reads, in pertinent part:

(c) Modification of an imposed term of imprisonment .—
The court may not modify a term of imprisonment once
it has been imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the
Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from
the receipt of such a request by the warden of
the defendant's facility, whichever is earlier,
may reduce the term of imprisonment (and may
‘impose a term of probation or supervised release
with or without conditions that does not exceed
the unserved portion of the original term of
imprisonment), after considering the factors set
forth in section 3553(a) to the extent that they
are applicable, if it finds that--

(i) extraordinary and compelling reasons
warrant such a reduction;

and that such a reduction is consistent with
applicable policy statements issued by the
Sentencing Commission[.]
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 3 of 13

In application note 1 to the policy statement, § 1B1.13,
the Commission identifies the “extraordinary and compelling
reasons” that may justify compassionate release. See United

States v. Wilkes, 464 F.3d 1240, 1245 (llth Cir. 2006)

 

(“Commentary and Application Notes of the Sentencing Guidelines

are binding on the courts unless they contradict the plain

meaning of the text of the Guidelines.” (internal quotation
marks omitted)). The note provides as follows:
1. Extraordinary and Compelling Reasons.—Provided the
defendant meets the requirements of subdivision (2)

[regarding absence of danger to the community],
extraordinary and compelling reasons exist under any of the
circumstances set forth below:
(A) Medical Condition of the Defendant .—
(i) The defendant is suffering from a _ terminal
illness (i.e., a serious and advanced illness with
an end of life trajectory). A specific prognosis of
life expectancy (i.e., a probability of death within
a specific time period) is not required. Examples’
include metastatic solid-tumor cancer, amyotrophic
lateral sclerosis (ALS), end-stage organ disease,
and advanced dementia.

(ii) The defendant is—
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 4 of 13

(I) suffering from a serious physical or medical
condition,
(II) suffering from a_ serious functional or
cognitive impairment, or
(III) experiencing deteriorating physical or
mental health because of the aging process,
that substantially diminishes the ability of the
defendant to provide self-care within the
environment of a correctional facility and from
which he or she is not expected to recover.
(B) Age of the Defendant.—The defendant (i) is at
least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of
the aging process; and (iii) has served at least 10
years or 75 percent of his or her term of
imprisonment, whichever is less.
(C) Family Circumstances .—
(i) The death or incapacitation of the caregiver of
the defendant’s minor child or minor children.
(ii) The incapacitation of the defendant’s spouse
or registered partner when the defendant would be
the only available caregiver for the spouse or

registered partner.
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 5 of 13

(D) Other Reasons.—As determined by the Director of
the Bureau of Prisons, there exists in the defendant’s
case an extraordinary and compelling reason other
than, or in combination with, the reasons described in
subdivisions (A) through (C).

Even if a defendant can show extraordinary and compelling
reasons for compassionate release, the Court may not grant
release unless it finds:

The defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C.

§ 3142(g); and

The reduction is consistent with this policy statement.
Policy Statement, U.S.S.G. § 1B1.13(2)-(3).

Finally, before granting release, the Court must consider
the factors listed in 18 § U.S.C. 3553(a):

_ (1) the nature and circumstances of the offense and
' the history and characteristics of the defendant;

(2) the need for the sentence imposed--

(A) to reflect the seriousness of the offense, to
promote respect for the law, and to provide just
_ punishment for the offense;

(B) to afford adequate deterrence to criminal
conduct; ,

(C) to protect the public from further crimes of
the defendant; and

(D) to provide the defendant with needed
educational or vocational training, medical care,

5
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 6 of 13

or other correctional treatment in the most
effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range
established for-- ;

(A) the applicable category of offense committed
by the applicable category of defendant as set
forth in the guidelines

(5) any pertinent policy statement--

(A) issued by the Sentencing Commission pursuant
to section 994(a)(2) of title 28, United States
Code, subject to any amendments made to such
policy statement by act of Congress (regardless
of whether such amendments have yet to be
incorporated by the Sentencing Commission into
amendments issued under section 994(p) of title
28); and

(B) that, except as provided in section 3742(g),
is in effect on the date the defendant is
sentenced.

(6) the need to avoid unwarranted sentence disparities
'. among defendants with similar records who have been
found guilty of similar conduct; and

(7) the need to provide restitution to any victims of
the offense.

DISCUSSION
Anderson moves the court for compassionate release pursuant
to 18 U.S.C. § 3582(c). Dkt. No. 425.
I. Exhaustion of Administrative Remedies
Generally, before a prisoner can file a motion under 18

U.S.C. § 3582, he must first have “fully exhausted all

6
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 7 of 13

administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on [his] behalf or the lapse of 30
days from the receipt of such a request by the warden of the
defendant's facility,  . whichever is earlier.” Id.
§ 3582 (c) (1) (A). In his motion to the Court, Anderson avers
that he has exhausted his administrative remedies by submitting
a compassionate release request to the BOP on March 31, 2020 and
April 11, 2020. Dkt. No. 425-1 at 15. Although he does not
attach any documents in support of his contentions, the
Government confirmed with the BOP that it had received a
compassionate release request from Anderson’s former attorney
and that it is currently working to respond to that request.
Dkt. No. 426 at 5 n.3. The Government thus concedes that
Anderson has exhausted his administrative remedies. Id.

II. Extraordinary and Compelling Reasons

A defendant has the burden to show circumstances meeting

the test for compassionate release. United States v. Willingham,

 

No. CR 113-010-1, 2020 WL 2843223, at *2 (S.D. Ga. June 1,

 

2020) ; see generally, United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Saldana, 807 F. App’x

 

816, 820 (10th Cir. 2020) (“[O]ur cases require the movant to
show that § 3582(c) authorizes relief for the court to have
jurisdiction.”). In his motion before the Court, Anderson cites

medical conditions, including asthma, COPD, hypertension,
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 8 of 13

hyperlipidemia, and prostate disease, as the bases for his
compassionate release. Dkt. No. 425-1 at 19.

Attached to the Government's response in opposition to
Anderson’s motion are his medical records. Dkt. Nos. 426-2.
Those records confirm Anderson’ s history of those conditions,
with the exception of hypertension. The Government notes that
COPD is recognized by the CDC as a condition placing a person at
increased risk of severe illness from COVID-19. Dkt. No. 426 at
12. The Government also notes, however, that Anderson’s COPD
appeared to be under control, chest x-rays from January 2020
showed a stable and normal chest examination with normal and
clear lungs, and his pulmonary and cardiovascular systems were
within normal limits. Id. at 13. Additionally, Anderson does
not appear to have any work restrictions. Id. Ultimately, the
Government concedes that, in light of COVID-19, Anderson's COPD
qualifies as an “extraordinary and compelling reason,” such that
it presents “a serious physical or medical condition . . . that
substantially diminishes [his ability] to provide self-care
within the environment of a correctional facility and from which
he . . . is not expected to. recover.” Id. at 13; U.S.S.G.
§ 1B1.13 emt. n.1(A) (ii) (I)). However, the Government
challenges Anderson’s assertion that the BOP is not taking

adequate measures to prevent the spread of COVID-19, as well as
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 9 of 13

Anderson’s contention that he would be better off at home rather
than in BOP custody.

According to the BOP website as of July 23, 2020, there
were confirmed active cases of COVID-19 among nine staff members
and zero inmates. See bop.gov/coronavirus/. The Court has
reviewed Anderson’s motion, the Government’s response, and
Anderson’s medical records. Whether Anderson has met his burden
of showing ‘extraordinary and compelling reasons” for
compassionate release is a close call in light of COVID-19. As
such, the Court will assume, without deciding, that Anderson’s
ability to provide self-care against serious injury or death as
a result of COVID-19 is substantially diminished by his chronic
medical condition and sets forth an extraordinary and compelling
reason for purposes of 18 U.S.C. § 3582(c).

III. Title 18 U.S.C. §§ 3142(g) and 3553 Factors

Assuming that Anderson has shown an extraordinary and
compelling reason for compassionate release, the Court must now
examine the factors set forth in 18 U.S.C. §§ 3142(g) and
3553 (a). With regard to the § 3142(g) analysis, the Court
must determine whether Anderson is “a danger to the safety of-
any other person or to the community, as provided in 18 U.S.C.
§ 3142(g) ... .” U.S.S.G. § 1B1.13(2). This includes
considering Anderson’s character, physical and mental condition;

his past conduct; his criminal history; and whether, at the time
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 10 of 13

of the offense, he was on probation or parole. See 18 U.S.C.
§ 3142(g) (3). | The Court must also consider “the nature and
seriousness of the danger to any person or the community that
would be ‘posed by [Anderson’ s] release.” Id. § 3142(g) (4).
Before release can be granted, the Court must also continue to
evaluate the factors under § 3553(a), “which include the history
and characteristics of the defendant, the nature and
circumstances of the offense, the seriousness of the offense,
the promotion of respect for the law, just punishment for the
offense, . . . deterrence to criminal conduct, and protection of
the public from further crimes by the defendant.” United States
v. Schmidt, 930 F.3d 858, 862 (7th Cir. 2019) (quotation marks
omitted).

The Government argues that Anderson has not met his burden
to show that he qualifies for release under § 3582(c)(1) and
urges the Court to use its discretion to deny Anderson’s motion.
Dkt. No. 426 at 15. In support of its opposition, the
Government points out Anderson’s criminal history, as well as
his favorable imprisonment term and the length of time left on
his sentence.

According to Anderson’s presentence investigation report
(“PSR”), his wife, Susan Anderson, distributed methamphetamine ~
from their shared residence in Hortense. Anderson knew that his

wife used the residence to distribute methamphetamine, and he

10
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 11 of 13

assisted her by driving her to purchase methamphetamine and by
constructing hidden compartments in the residence in which
methamphetamine and cash were stored. In addition, multiple
firearms were found during a law-enforcement search of the
Andersons’ residence, including the revolver he admitted to
possessing in furtherance of the § 856(a)(1) offense. The record
shows that Anderson “participat[ed] in the underlying controlled

substance offense” beyond simply “allowing use of the premises.”
‘SeeU.S.S.G. § 2D1.8(a) (1).

In calculating Anderson’s guideline range, the PSR
recommended a base offense level of 31 under U.S.S.G. § 2D1.8.
Ultimately, the Court granted Anderson a three-level reduction
for acceptance of responsibility and calculated a total offense
level of 28 and a criminal history category of II. This
established a guideline imprisonment range of 87 to 108 months,
plus a consecutive term of 60 months for the § 924(c) offense.
After granting the government’s motion for a sentence reduction
under U.S.S.G. § 5Ki.1, the district court imposed a total term
of 120 months of imprisonment, consisting of a 60-month term as
to the § 856(a) (1) offense and a consecutive 60-month term as to
the § 924(c) offense. The court advised that, regardless of the
resolution of guideline-application issues, it “would have
pronounced the exact same sentence based on simply the 3553

factors,” including the nature of the offense and the offender.

11
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20 Page 12 of 13

Anderson’s current sentence is the result of considerable
benefits he has already received.

Again, it is Anderson’s burden to prove he qualifies for
compassionate release. Willingham, 2020 WL 2843223, at *2.
Though he might have shown that his medical conditions qualify
as “extraordinary and compelling reasons,” he has not shown the
Court that the § 3142(g) and the § 3553 factors support his
release. While he is sixty-nine years old, he wasn’t much
younger, i.e. sixty-six years old, when he was arrested to
answer the Indictment filed in this case. Moreover, his being a
“minimum risk inmate,” dkt. no. 429-1 at 2, does not dissolve
“the seriousness of his offense which included possession of a
firearm. He has served roughly one-third of his imprisonment
sentence, which was already a below-guideline sentence. To
grant Anderson compassionate release at this juncture would not
reflect the seriousness of his crime, promote respect for the
law, provide just punishment for the offense, nor afford general
or specific deterrence for similar offenses. Accordingly, the
Court uses its discretion to DENY Anderson’s release.

CONCLUSION |
For all of these reasons, Anderson's motion for

compassionate release, dkt. no. 425, is DENIED.

12
Case 2:17-cr-00020-LGW-BWC Document 430 Filed 07/23/20. Page 13 of 13

SO ORDERED, this 29 day of July, 2020. 0°

 

 

 

HON. asa GODBEY WOOD, JUDGE
UN D STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

13
